Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 1 of 17 PageID# 3393



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                     :
                                              :
v.                                            :       Criminal Case No. 1:18-CR-457 (AJT)
                                              :
BIJAN RAFIEKIAN, et al.                       :


        DEFENDANT BIJAN RAFIEKIAN’S MEMORANDUM IN SUPPORT OF
                     PROPOSED JURY INSTRUCTIONS

       Defendant Bijan Rafiekian respectfully submits this memorandum in support of his

proposed jury instructions and in opposition to the Government’s proposed jury instructions.

Defendant’s Proposed Instruction Nos. 30 and 31 – Absence of Witness / Michael T. Flynn

       A missing witness instruction is proper if “(1) that the witness was peculiarly within the

power of one of the parties and (2) that the witness is believed to have testimony that would

elucidate the transaction.” United States v. Bran, 950 F. Supp. 2d 863, 875 (E.D. Va. 2013)

(alterations and quotations omitted). The first element is met “both [i] when a witness is

physically available only to the opposing party and [ii] when the witness has a relationship with

the opposing party that would in a pragmatic sense make his testimony unavailable to the

opposing party regardless of physical availability.” United States v. Mahone, 537 F.2d 922, 926

(7th Cir. 1976) (police officer, while physically available, was not practically available to defense

because he was “closely associated with the United States Attorney in developing the case”).

       Flynn’s testimony would “elucidate the transaction,” as he was a central figure in the

events at issue. In addition, Flynn has cooperated extensively with the Government in building

its case—including sitting for multiple interviews and witness prep sessions, giving testimony to

the grand jury, and causing FIG purportedly to waive privilege so that FIG’s attorneys could
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 2 of 17 PageID# 3394




offer testimony against the Defendant. It is no exaggeration that without Flynn’s cooperation,

there would be no case against the Defendant at all. Flynn is also highly motivated to assist the

Government because his sentencing in his own criminal case is still outstanding. The fact the

Government has now decided not to call Flynn, its once-central witness, is a damning indictment

of the Government’s case, and the jury should be permitted to consider it.

Defendant’s Proposed Instruction No. 37 – Impermissible to Infer Participation from
Association

       This instruction correctly states the law. See United States v. Manjarrez, 258 F.3d 618

(7th Cir. 2001). It is important that the instruction be given in this case because the

Government’s evidence is highly circumstantial—indeed, this Court has already observed that

the Government has so far failed to prove a conspiracy even by a preponderance of the evidence.

ECF 292 at 28. Because much of the Government’s evidence will simply be evidence of

association, rather than evidence of any criminal conspiracy, the jury should be told that merely

associating with someone is insufficient to prove a conspiracy.

Defendant’s Proposed Instruction No. 38 – Law Enforcement Witness

       This instruction is adapted almost word-for-word from pattern instructions. See Sand,

Modern Federal Jury Instructions, Criminal Instruction § 7-16. Because the Government intends

to call certain law enforcement witnesses, the instruction is appropriate.

Defendant’s Proposed Instruction No. 40 – “Willfully” – Defined

       The Government has offered a competing definition of “Willfully (Gov. #25), which

overlaps substantially with the Def. #40. The sole difference is the last sentence of Def. #40,

which is not included in Gov. #25: “In addition, to act ‘willfully, the defendant must act with

knowledge that his conduct was unlawful.” This is not a controversial statement—it is a well-


                                                  2
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 3 of 17 PageID# 3395




accepted definition derived from Supreme Court and Fourth Circuit precedent. See United States

v. Bursey, 416 F.3d 301, 309 (4th Cir. 2005) (holding that for a defendant to have acted willfully,

he must have “acted with knowledge that his conduct was unlawful”) (quoting Bryan v. United

States, 524 U.S. 184, 193 (1998)); see also Bryan, 524 U.S. at 191 (“[I]n the criminal law

[“willfully”] also typically refers to a culpable state of mind,” and “[a]s a general matter, when

used in the criminal context, a ‘willful’ act is one undertaken with a ‘bad purpose.’”). If this

sentence is removed, then the definition of “willfully” becomes virtually indistinguishable from

the definition of “knowingly.” See Joint Instruction #32 (defining “knowingly”). That is

certainly not the law. See Bryan, 524 U.S. at 193 (differentiating “knowingly,” which does not

require the jury to find culpable intent, from “willfully,” which requires the jury to “find that the

defendant acted with an evil-meaning mind, that is to say, that he acted with knowledge that his

conduct was unlawful”). To prove the FARA violations applicable to this case, the Government

must show that the Defendant acted “willfully.” 22 U.S.C. § 618(c). It is therefore critical that

the jury be instructed on the appropriate definition.

Defendant’s Proposed Instruction No. 42 – Advice of Counsel

       To be entitled to a jury instruction on the advice of counsel, a defendant must establish

“(a) full disclosure of all pertinent facts to an [attorney], and (b) good faith reliance on the

[attorney’s] advice.” United States v. Powell, 680 F.3d 350, 356 (4th Cir. 2012). The evidence at

trial will support the inclusion of this charge. The Defendant sought legal advice regarding

whether FIG was required to register under FARA, truthfully answered all questions posed to

him by his attorney, and scrupulously followed his attorney’s advice by registering under the

Lobbying Disclosure Act (“LDA”) pursuant to an established exception under FARA. This

evidence is relevant for a number of reasons.

                                                   3
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 4 of 17 PageID# 3396




         The Government has argued that an advice of counsel defense applies only to specific

intent crimes, and that Section 951 is a general intent crime to which the defense does not apply.

[ECF No. 127].1 Conspiracy, however, is a specific intent crime. See United States v. Johnson,

149 F. Supp. 3d 678, 684 (E.D. Va. 2016) (holding that proof of conspiracy requires proof of

defendant’s “specific intent to aid in the accomplishment of those unlawful acts.”); United States

v. Friedman, 300 F.3d 111, 124 (2d Cir. 2002) (“Charges of [] conspiracy . . . require the

Government to prove, beyond a reasonable doubt, that the defendant knew the specific nature of

the conspiracy or underlying crime. Proof that the Defendant knew that some crime would be

committed is not enough.”). In addition, as discussed infra, a conviction under Section 951

requires proof that the Defendant knew he was required to give notice to the Attorney General.

If, as the evidence will show, the Defendant received legal advice that he was not required to

give such notice, that evidence would be decisive proof of his innocence.

         Furthermore, to prove its Section 951 claim, the Government must prove that the

Defendant was not engaged in a legal commercial transaction. 18 U.S.C. § 951(d); ECF No. 292

at 2. The Government intends to prove this element by showing that the defendant “willfully”

failed to register under FARA. See July 9 Order, ECF No. 292 at 24 (noting government’s theory

that lobbying “activities would violate FARA, and therefore be illegal, if they are covered

activities and Rafiekian willfully engaged in them as an agent of the Turkish government and




         1
           The Government made this argument in its motion in limine to exclude evidence regarding advice of
counsel (ECF No. 127), and the Court denied that motion without prejudice. ECF No. 181. As the Court observed
at the hearing on this issue, “It’s difficult for [the Court] to see how [evidence of the Defendant’s consultations with
lawyers regarding FARA is] not probative of the specific intent element of the conspiracy charge.” May 31, 2019
Tr. 7:12-14.

                                                           4
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 5 of 17 PageID# 3397




without a proper FARA registration”). Evidence of advice of counsel relating to FARA is

directly relevant to whether the Defendant possessed the required mens rea to violate the statute.

Defendant’s Proposed Instruction No. 43 – Nature of the Offense Charged – Count One

       There are material differences between Def. #43 and the Government’s analog, Gov. #27.

Most significantly, the government’s instruction omits a critical element of Section 951—that the

Defendant must not have been engaged in a legal commercial transaction. 18 U.S.C. § 951(d);

ECF No. 292 at 2. Inclusion of that element is consistent with the Court’s July 9 order. In

addition, the Government’s proposed instruction omits important language from the pattern

instruction describing that the Defendant has entered a plea of not guilty and that the

Government must prove each element of the offense beyond a reasonable doubt. These are

hardly controversial and are Constitutional protections afforded every defendant.

Defendant’s Proposed Instruction No. 44 – Essential Elements of the Offense – Count One

       There are material differences between Def. #44 and the Government’s analog, Gov. #29.

Most significantly, the Government’s instruction misstates the nature of the charged conspiracy

in element One by failing to mention three critical elements of the offense: (1) that the

Defendant knowingly and willfully conspired (2) to act as an agent of a foreign Government

without prior notification to the Attorney General, (3) other than in connection with a legal

commercial transaction. Any proposed instruction regarding the nature of the offense with

respect to Count One should incorporate these elements.

Defendant’s Proposed Instruction No. 45 – Conspiracy – Existence of an Agreement

       The parties have agreed to use O’Malley § 31:04. The remaining dispute is that the

Defendant requests the following language, to which the Government objects: “But a conspiracy

cannot be inferred from ambiguous conduct that is consistent with both lawful and unlawful

                                                 5
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 6 of 17 PageID# 3398




action.” This is an accurate statement of the law derived from Supreme Court precedent and

should be included in the instruction. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (holding

that inferences of illegal intent may not be drawn from ambiguous conduct that is consistent with

both lawful and unlawful intent). This instruction is particularly important because the

Government has so far been unable to proffer evidence sufficient to prove a conspiracy even by a

preponderance of the evidence—let alone beyond reasonable doubt. Because there is a

significant question as to whether the Government will be able to prove its case, it is appropriate

to caution the jury that ambiguous conduct is insufficient to meet the Government’s burden.

Defendant’s Proposed Instruction No. 46 – Conspiracy – Membership in an Agreement

       The first two paragraphs of the proposed instruction are derived from pattern jury

instructions and are not objectionable. O’Malley, Federal Jury Practice and Instructions § 31:05

(6th ed. 2019). Presumably, the Government’s objection is to the remainder of the instruction,

but those portions are supported as well. Conspiracy is a specific intent crime that requires the

Government to prove beyond a reasonable doubt that the Defendant knew the “specific nature of

the conspiracy or underlying crime.” Friedman, 300 F.3d at 124; Johnson, 149 F. Supp. at 678.

Accordingly, the Court should instruct the jury that it must find that the Defendant intended to

commit the underlying substantive offenses.

Defendant’s Proposed Instruction No. 47 – “Material” – Defined

       The parties agree that the jury charge should define “material.” See Gov. #32. FARA,

however, does not supply a definition, and the parties disagree on the appropriate one. The

Government proposes that the test should be whether the statement has a “natural tendency to

influence Governmental action,” but that definition is vague, confusing, and unlikely to be

helpful to a jury—it is not at all clear what type of statement might “influence Government

                                                 6
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 7 of 17 PageID# 3399




action.” The Defendant submits that a better definition can be derived from well-established

securities law jurisprudence: a fact is “material” if there is a substantial likelihood that a

reasonable person would consider the statement or fact to be significant or important. See

O’Malley, Federal Jury Practice and Instructions § 162:281 (“A material fact is one a reasonable

person would attach importance to in determining his choice of action in the transaction in

question.”); SEC v. Pirate Inv. Co., 580 F.3d 233, 240 (4th Cir. 2009) (explaining that a fact is

material if there is a substantial likelihood that a reasonable purchaser or seller of a security

would consider the fact important in deciding whether to buy or sell the security).

Defendant’s Proposed Instruction No. 50 – Single or Multiple Conspiracies

       This is a standard jury instruction derived almost verbatim from pattern instructions, and

it is not objectionable. See O’Malley, Federal Jury Practice and Instructions § 31:09.

Defendant’s Proposed Instruction No. 51 – Nature of the Offense – Count Two

       There are material differences between Def. #51 and the Government’s analog, Gov. #38,

similar to Gov. #27, discussed above. Most significantly, the Government’s instruction omits a

critical element of Section 951—that the Defendant must not have been engaged in a legal

commercial transaction. 18 U.S.C. § 951(d); ECF No. 292 at 2. At a minimum, that element

should be included, consistent with the Court’s July 9 order. In addition, the Government’s

instruction omits important language from the pattern instruction describing that the Defendant

has entered a plea of not guilty and that the Government must prove each element of the offense

beyond a reasonable doubt. Lastly, any such instruction should not reference Ekim Alptekin.

Alptekin is not on trial, and the reference to him is superfluous and may confuse the jury.




                                                   7
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 8 of 17 PageID# 3400




Defendant’s Proposed Instruction No. 52 – Elements of the Offense – Count Two

       There are material differences between Def. #52 and the Government’s analog, Gov. #41.

Most significantly, the Government omits two elements of the offense: (1) that the Defendant

was not engaged in a legal commercial transaction, see 18 U.S.C. § 951(d); ECF No. 292 at 2;

and (2) that the Defendant was required to notify the Attorney General that he would be acting in

the United States as an agent of Turkey, see 18 U.S.C. § 951(a) (criminalizing “act[ing] in the

United States as an agent of a foreign Government without prior notification to the Attorney

General if required in subsection (b)”). Both elements should be included in the instruction.

Defendant’s Proposed Instruction No. 53 – “Agent” – Defined

       Acting as an “agent of a foreign Government” is an element of Section 951, and it is

important for the Court to instruct the jury on what that means. The definition in the Def. #53 is

derived straight from the statute: “For purposes of this section, the term ‘agent of a foreign

Government’ means an individual who agrees to operate within the United States subject to the

direction or control of a foreign Government or official, except that such term does not

include . . . any person engaged in a legal commercial transaction.” 18 U.S.C. § 951(d). At a

minimum, this definition should be included. The remainder of the instruction is a simple

extrapolation from the statutory definition. Because agency under the statute requires “direction

or control,” the mere fact that the Defendant’s actions “benefited” Turkey, or that Turkey viewed

those actions “favorably,” is insufficient to meet the element. In the end, that is all the

government will be able to show, and the jury should be instructed accordingly.

Defendant’s Proposed Instruction No. 54 – “Legal Commercial Transaction” – Defined

       The Government has objected to this instruction and has proposed to use the definition

contained in 28 C.F.R. § 73.1. A more specific instruction, however, is required. In addition to

                                                  8
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 9 of 17 PageID# 3401




incorporating the statutory definition (which is stated in the second paragraph of the Def. #54),

the instruction should also make clear that the Defendant’s (i) failure to give notice under

Section 951 and (ii) alleged false statements in the FARA filing do not suffice to prove an

absence of a legal commercial transaction. To the extent the Government argues that the

Defendant’s failure to give notice to the Attorney General was itself the “illegal” transaction, that

argument would be circular and would render the “legal commercial transaction” requirement

meaningless. And this Court has already held that “the alleged false statements [in the FARA

filing] are not a sufficient basis for a Section 951 charge that Rafiekian acted as a foreign agent

with respect to some activity other than a legal commercial transaction.” July 9 Order, ECF No.

292 at 24 n.12.

Defendant’s Proposed Instruction No. 54A – Foreign Agents Registration Act

       Although the government did not charge Defendant with a failure to register under

FARA, the government’s theory is that the Defendant was not engaged in a legal commercial

transaction because his (otherwise-legal) actions would have violated FARA if he was required to

register and willfully failed to do so. See ECF No. 292 at 24 (“Although Rafiekian is not

charged with a FARA violation under 22 U.S.C. 612(a), these [lobbying] activities would violate

FARA, and therefore be illegal, if they are covered activities and Rafiekian willfully engaged in

them as an agent of the Turkish government and without a proper FARA registration.”); see also

22 U.S.C. § 618(a)(1) (liability only for one who “willfully violates” FARA). Thus, for the jury

to decide the case, it must be instructed on the elements of a FARA violation based on the

Defendant’s alleged willful failure to register. That is what Def. #54A seeks to accomplish.

Without this instruction or something similar, the jury will be left without any guidance as to

how to determine whether the Defendant’s actions constituted a “legal commercial transaction.”

                                                  9
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 10 of 17 PageID# 3402




        In addition to stating the basic elements of a FARA violation, the instruction should

incorporate the Lobbying Disclosure Act (“LDA”) exemption to FARA registration. FARA

exempts from registration “[a]ny agent of a person described in section 611(b)(2) of this title or

an entity described in section 611(b)(3) of this title if the agent has engaged in lobbying activities

and has registered under the Lobbying Disclosure Act of 1995 in connection with the agent’s

representation of such person or entity.” 22 U.S.C. § 613(h). Sections 611(b)(2) and 611(b)(3),

in turn, describe any person or entity other than the government of a foreign country or a foreign

political party—for example, Ekim Alptekin2 or Inovo, BV. 22 U.S.C. § 611(b)(2)-(3). The

LDA exemption does not apply, however, “where a foreign government or foreign political party

is the principal beneficiary.” 28 C.F.R. § 5.307. Def. #54A attempts to distill these interlocking

exceptions to a concise and understandable form.

        It is critical that the jury be instructed on the LDA exemption. If the exemption applies,

then FIG was not required to register under FARA, and thus the Defendant’s failure to register

would not establish the absence of a legal commercial transaction. The exemption is also

important for the jury’s assessment of the Defendant’s intent to violate FARA. Even if the jury

concludes that FIG did not qualify for the LDA exemption, it may decide that the Defendant

reasonably believed FIG qualified for the exemption and thus did not violate FARA willfully.

Indeed, the Defendant received legal advice on precisely this topic, and the LDA exemption is

central to the Defendant’s theory of the case.




        2
          Def. #54A mistakenly excludes reference to Ekim Alptekin. Defendant respectfully requests that Def.
#54A be modified as follows: “Registration under FARA was not required if the Defendant was engaged in
lobbying activities on behalf of a foreign company (Inovo B.V.) or a foreign person (e.g., Ekim Alptekin) . . . .”

                                                        10
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 11 of 17 PageID# 3403




Defendant’s Proposed Instruction No. 55 – “Knowingly” – Defined

       The bedrock of this instruction—that scienter applies to every element of a crime that

criminalizes otherwise innocent conduct—is well established under Supreme Court precedent.

United States v. X-Citement Video, Inc., 513 U.S. 64, 72 (1994) (“[T]he presumption in favor of a

scienter requirement should apply to each of the statutory elements that criminalize otherwise

innocent conduct.”); Rehaif v. United States, 139 S. Ct. 2191, 2195 (2019) (describing same

“longstanding presumption, traceable to the common law,” which applies “even when Congress

does not specify any scienter in the statutory text”). The Defendant’s activities were “otherwise

innocent.” He was engaged in consulting, lobbying, public relations, and investigative services

that were themselves not inherently wrongful; the only reason he was charged with a crime under

Section 951 is that he did not give notice of those innocent activities to the Attorney General.

       As a result, to prove a violation of Section 951, the government must prove that the

Defendant knew he was required to give notice to the Attorney General. Although it is true that

ignorance of the law is typically no excuse for breaking it, “the maxim does not normally apply

where a defendant has a mistaken impression concerning the legal effect of some collateral

matter and that mistake results in his misunderstanding the full significance of his conduct,

thereby negating an element of the offense.” Rehaif v. United States, 139 S. Ct. 2191, 2198

(2019). Thus, permitting the government to prove this crime without showing that Defendant

“knew” he was required to give notice to the Attorney General “would be to criminalize a broad

range of apparently innocent conduct.” Liparota v. United States, 471 U.S. 419, 426 (1985).

Liparota is instructive. There, the court interpreted a statute that made it a crime to “knowingly

use[], transfer[], acquire[], alter[], or possess[] coupons or authorization cards [i.e., food stamps]

in any manner not authorized by this chapter or the regulations issued pursuant to this

                                                  11
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 12 of 17 PageID# 3404




chapter . . . .” Id. at 421 n.1 (quoting 7 U.S.C. § 2024(b)(1)). The government argued that a

person should be found guilty under the statute if he “knew that he acquired or possessed food

stamps and if in fact that acquisition or possession was in a manner not authorized by statute or

regulations,” and that no mens rea was necessary for conviction. Id. at 423. The Supreme Court

disagreed and held that the statute “requires a showing that the defendant knew his conduct to be

unauthorized by statute or regulations.” Id. at 425. The court explained:

       The contention that an injury can amount to a crime only when inflicted by
       intention is no provincial or transient notion. It is as universal and persistent in
       mature systems of law as belief in freedom of the human will and a consequent
       ability and duty of the normal individual to choose between good and evil.” Thus,
       in United States v. United States Gypsum Co., 438 U.S. 422, 438 (1978), we noted
       that “[c]ertainly far more than the simple omission of the appropriate phrase from
       the statutory definition is necessary to justify dispensing with an intent
       requirement” and that criminal offenses requiring no mens rea have a “generally
       disfavored status.” Similarly, in this case, the failure of Congress explicitly and
       unambiguously to indicate whether mens rea is required does not signal a
       departure from this background assumption of our criminal law.

       This construction is particularly appropriate where, as here, to interpret the
       statute otherwise would be to criminalize a broad range of apparently innocent
       conduct.

Id. at 426 (emphasis added) (citations omitted).

       18 U.S.C. § 951 bears strong similarities to the statute at issue in Liparota in two

important ways. First, both statutes define the criminal conduct by reference to the underlying

regulations. In Liporta the statute made it illegal to act “in any manner not authorized by this

chapter or regulations”; likewise, a failure to notify the Attorney General is illegal under Section

951 only if notification is required by the “rules and regulations establishing requirements for

notification” established by the Attorney General. 18 U.S.C. § 951(a)-(b).

       And second, both statutes criminalize otherwise innocent conduct. In Liporata, the

“innocent” behavior was the possession of food stamps; here, it is acting in the United States as

                                                   12
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 13 of 17 PageID# 3405




an agent of a foreign government. Although the phrase “agent of a foreign government” may

bring to mind traitors and spies, countless people act in the United States as “agents” of foreign

governments every day for lawful purposes. Section 951 acknowledges this explicitly by

exempting from the notice requirements any person engaged in a “legal commercial transaction.”

18 U.S.C. § 951(d)(4). There is certainly no allegation here that the Defendant engaged in any

inherently wrongful conduct like espionage or anything of the sort.

       The harsh penalty for violating Section 951—up to ten years’ imprisonment—further

supports the notion that a violation of Section 951 requires knowledge of the requirement to

register. See Rehaif, 139 S. Ct. 2191, 2197 (2019) (“potential penalty of 10 years in prison” is a

“harsh” penalty). As the Fourth Circuit has observed, a “harsh penalty [is] especially good

evidence that Congress intended to punish the cognizant rather than the ignorant.” United States

v. Forbes, 64 F.3d 928, 932 (4th Cir. 1995) (citing United States v. Staples, 511 U.S. 600 (1994)

(“[W]here, as here, dispensing with mens rea would require the defendant to have knowledge

only of traditionally lawful conduct, a severe penalty is a further factor tending to suggest that

Congress did not intend to eliminate a mens rea requirement. In such a case, the usual

presumption that a defendant must know the facts that make his conduct illegal should apply.”)).

For these reasons, the jury should be instructed that the Government must prove beyond a

reasonable doubt that the Defendant not only knew that he failed to register under Section 951,

but also knew that he was required to register.




                                                  13
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 14 of 17 PageID# 3406




Government’s Proposed Instruction No. 17 – Pleading in the Conjunctive (and); Proving in
the Disjunctive (or)

       The Defendant objects to this charge because would be confusing to the average juror and

will not aid the jury in reaching its decision. At worst, the jury may misinterpret the instruction

and render a verdict based on a faulty understanding of the law.

Government’s Proposed Instruction No. 23 – False Exculpatory Statements

       The Defendant objects to this charge because the Government has not established the

required factual predicate. By its terms, the instruction applies only to statements made by the

Defendant “upon being informed that a crime had been committed or upon being accused of a

criminal charge.” Here, to the extent the Government seeks to introduce statements made by the

Defendant to FIG’s lawyers in connection with the FARA filing, those statements were made

before the Defendant was informed that a crime had been committed. If the Government fails to

introduce evidence at trial regarding statements made after he became aware a crime had been

committed, a false exculpatory instruction should not be given.

Government’s Proposed Instruction No. 31 – “False, Fictitious or Fraudulent Statements
and Representations – Defined

       The Defendant objects to this charge for two reasons. First, there is no need to define the

word “false”; it is a basic term that will be understood by everyone. Second, the second sentence

of the instruction, defining a “fraudulent” statement, should not be given because the Defendant

has not been charged with making any “fraudulent” statement or committing “fraud” of any kind.

Government’s Proposed Instruction No. 28 – Statute Defining the Offense – Count One &
Government’s Proposed Instruction No. 40 – Statute Defining the Offense – Count Two

       It is unnecessary to give the jury the statutory language underlying the crimes charged.

Most (if not all) of the jurors will not be lawyers, and they should not be tasked with statutory


                                                 14
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 15 of 17 PageID# 3407




construction or interpretation. These instructions are also duplicative of other instructions, such

as those defining the nature and elements of the offenses, and will only serve to confuse. At a

minimum, if these instruction are read to the jury, they should incorporate the “legal commercial

transaction” exception contained in 18 U.S.C. § 951(d)(4).

Government’s Proposed Instruction No. 36 – All Means and Methods Need Not Be Proven

       This instruction is unnecessarily confusing and conflicts with other instructions. In

particular, the second paragraph, which describes “what the evidence in the case must show

beyond a reasonable doubt,” is duplicative of instructions that state the elements of Count One,

and there are significant differences between the “elements” set forth in Gov. #36 and those set

forth in Gov. #29. To avoid confusion, this instruction should be rejected.

Government’s Proposed Instruction No. 39 – Proof of Conspiracy by Circumstantial
Evidence

       The Defendant objects to this instruction for two reasons. First, the first sentence is

duplicative of Gov. #9, which already acknowledges that circumstantial evidence is entitled to no

less weight than direct evidence. There is no need to restate this concept specifically with

respect to a conspiracy. And second, the second sentence is inapplicable to this case. It

references a “fraudulent scheme,” but the Defendant is not accused of fraud. Moreover, the case

cited by the Government bears no relation to this case. United States v. Valdez, 726 F.3d 684,

691 (5th Cir. 2013). Valdez involved “promotion money laundering” under a statute prohibiting

financial transactions “with the intent to promote the carrying on of specified unlawful

activity”—quite different from the false statement and failure-to-register charges at issue here.

18 U.S.C. § 1956. The instruction is simply not applicable, and the Court should reject it.




                                                 15
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 16 of 17 PageID# 3408




Dated: July 14, 2019                      Respectfully submitted,

                                          /s/
                                          Mark J. MacDougall (Pro Hac Vice)
                                          Stacey H. Mitchell (Pro Hac Vice)
                                          John C. Murphy (Pro Hac Vice)
                                          Adam A. Bereston (Pro Hac Vice)
                                          Samantha J. Block (Pro Hac Vice)
                                          Counsel for Bijan Rafiekian
                                          Akin Gump Strauss Hauer & Feld LLP
                                          2001 K Street NW
                                          Washington, DC 20006
                                          Telephone: (202) 887-4000
                                          Fax: (202) 887-4288
                                          E-mail: mmacdougall@akingump.com
                                                   shmitchell@akingump.com


                                          /s/
                                          Robert P. Trout (VA Bar # 13642)
                                          Counsel for Bijan Rafiekian
                                          Trout Cacheris & Solomon PLLC
                                          1627 Eye Street, NW
                                          Suite 1130
                                          Washington, DC 20006
                                          Telephone: (202) 464-3311
                                          Fax: (202) 463-3319
                                          E-mail: rtrout@troutcahceris.com




                                     16
Case 1:18-cr-00457-AJT Document 313 Filed 07/14/19 Page 17 of 17 PageID# 3409




                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 14th day of July 2019, true and genuine copies of Defendant

Bijan Rafiekian’s Memorandum in Support of Jury Instructions was sent via electronic mail by

the Court’s CM/ECF system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-VA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                           /s/
                                                           Robert P. Trout (VA Bar # 13642)




                                               17
